Exhibit 10.4
ARCH COAL, INC.
OUTSIDE DIRECTORS’
DEFERRED COMPENSATION PLAN
     WHEREAS, Arch Coal, Inc. (“Company”) previously adopted the Arch Coal, Inc.
Outside Directors’ Deferred Compensation Plan (“Plan”); and
     WHEREAS, effective January 1, 2005, the Company began administering the
Plan with respect to amounts deferred on and after January 1, 2005, in
accordance with a good faith interpretation of Section 409A of the Internal
Revenue Code of 1986, as amended (“Code”); and
     WHEREAS, effective January 1, 2009, the Company desires to amend the Plan
to incorporate provisions consistent with the final regulations promulgated
under Code Section 409A; and
     WHEREAS, with respect to deferrals (and earnings thereon) credited and
vested prior to January 1, 2005, the terms of the Plan in effect as of
December 31, 2004, shall continue to govern such benefits, and the provisions of
that “grandfathered” portion of the Plan are set forth in a separate document;
     NOW, THEREFORE, effective January 1, 2009, the portion of the Plan which is
subject to Code Section 409A is restated as follows:

 



--------------------------------------------------------------------------------



 



ARCH COAL, INC.
OUTSIDE DIRECTORS’
DEFERRED COMPENSATION PLAN
409A Document
1. PURPOSE
     The purpose of this Arch Coal, Inc. Outside Directors’ Deferred
Compensation Plan (the “Plan”) is to provide members of the Board who are not
officers or employees of the Company with an opportunity to defer fees earned by
them from the Company as a means of saving for retirement or other future
purposes.
     Effective January 1, 2005, the Company administered the Plan in accordance
with a good faith interpretation of Section 409A of the Internal Revenue Code of
1986, as amended (“Code”). However, deferrals (and earnings thereon) made and
vested prior to December 31, 2004, shall be “grandfathered” and governed by the
document in effect as of December 31, 2004. Amounts (and earnings thereon)
deferred or vested on or after January 1, 2005, by or on behalf of a Participant
shall be governed by this 409A Document.
2. DEFINITIONS
     The following definitions shall be applicable throughout the Plan:
     (a) “Accounting Date” means each Business Day on which a calculation
concerning a Participant’s Retirement Account is performed, or as otherwise
defined by the Board.
     (b) “Beneficiary” means the person(s) designated by the Participant in
accordance with Section 11, or if no person(s) is/are so designated, the estate
of a deceased Participant.
     (c) “Board” means the Board of Directors of Arch Coal, Inc. or its
designee.
     (d) “Business Day” means a day on which the New York Stock Exchange is open
for trading activity.
     (e) “Common Stock” means the common stock, $.01 par value, of Arch Coal,
Inc.
     (f) “Common Stock Fund” means that investment option, approved by the
Board, in which a Participant’s Retirement Account may be deemed to be invested
and may earn income based on a hypothetical investment in Common Stock.
     (g) “Company” means Arch Coal, Inc., its divisions, subsidiaries and
affiliates.
     (h) “Corporate Human Resources” means the Corporate Human Resources
Department of the Company.
     (i) “Credit Date” means the date on which Fees would otherwise have been
paid to the Participant or, in the case of the Participant’s designation of
investment option changes, any date

 



--------------------------------------------------------------------------------



 



within three Business Days after the Participant’s designation is received in
accordance with the procedures established by the Board.
     (j) “Deferred Fees” means the Fees elected by the Participant to be
deferred pursuant to the Plan.
     (k) “Election” means a Participant’s delivery of a written notice of
election to Corporate Human Resources electing to defer payment of all or a
portion of his or her Fees (in accordance with rules prescribed by the Board)
either until Termination, death or such other time as further provided by the
Board or the Company.
     (l) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     (m) “Fair Market Value” means the price of a share of Common Stock, as
reported on the Composite Tape for New York Stock Exchange issues on the date
and at the time designated by the Company.
     (n) “Fees” means any fees earned by a director of the Company.
     (o) “Fiscal Year” means the fiscal year of the Company, which is currently
the annual period commencing January 1 and ending the following December 31.
     (p) “Outside Director” means a member of the Board who is neither an
officer nor an employee of the Company.
     (q) “Participant” means an Outside Director who has elected to defer
payment of all or a portion of his or her Fees under the Plan.
     (r) “Plan” means this Arch Coal, Inc. Outside Directors’ Deferred
Compensation Plan as it now exists or as it may hereafter be amended.
     (s) “Retirement Account” means the account to which the Participant’s
Deferred Fees are credited and from which, pursuant to Section 9(a),
distributions are made.
     (t) “Service Year” means the calendar year or portion thereof during which
the services have been rendered for which Fees are payable.
     (u) “Stock Unit(s)” means the share equivalents credited to the Common
Stock Fund of a Participant’s Retirement Account pursuant to Section 6.
     (v) “Termination” means termination of services as an Outside Director for
any reason, as defined under Code Section 409A.
3. SHARES; ADJUSTMENTS IN EVENT OF CHANGES IN CAPITALIZATION
     In the event of any change in the outstanding Common Stock of the Company
by reason of any stock split, share dividend, recapitalization, merger,
consolidation, reorganization, combination,

2



--------------------------------------------------------------------------------



 



or exchange or reclassification of shares, split-up, split-off, spin-off,
liquidation or other similar change in capitalization, or any distribution to
common shareholders other than cash dividends, the number or kind of shares or
Stock Units that may be credited under the Plan shall be automatically adjusted
so that the proportionate interest of the Participants shall be maintained as
before the occurrence of such event. Such adjustment shall be conclusive and
binding for all purposes of the Plan.
4. ELIGIBILITY
     All Outside Directors are eligible to participate in the Plan.
5. ADMINISTRATION
     Full power and authority to construe, interpret and administer the Plan
shall be vested in the Company and the Board. This power and authority includes,
but is not limited to, selecting investment indices, establishing deferral
cycles for purposes of Section 9(b), establishing deferral terms and conditions,
and adopting modifications, amendments and procedures as may be deemed
necessary, appropriate or convenient by the Board. Decisions of the Company and
the Board shall be final, conclusive and binding upon all parties. Day-to-day
administration of the Plan shall be the responsibility of Corporate Human
Resources.
6. PARTICIPANT ACCOUNTS
     Upon election to participate in the Plan, there shall be established a
Retirement Account to which there shall be credited any Deferred Fees, as of
each Credit Date. The Retirement Account shall be credited (or debited) on each
Accounting Date with income (or loss) based upon a hypothetical investment in
any one or more of the investment options available under the Plan, as
prescribed by the Board for the particular Fees credited, which may include a
Common Stock Fund, as elected by the Participant under the terms of Section 8.
7. FINANCIAL HARDSHIP
     Upon the written request of a Participant or a Participant’s legal
representative and a finding that continued deferral will result in an
unforeseeable financial emergency to the Participant, the Board (in its sole
discretion) may authorize (a) the payment of all or a part of a Participant’s
Retirement Account in a single installment prior to his or her ceasing to be a
Participant or (b) cessation of deferrals. An unforeseeable financial emergency
shall mean a severe financial hardship resulting from (i) an illness or accident
of the Participant, the Participant’s spouse or a dependent (as defined in Code
Section 152(a)) of the Participant, (ii) loss of the Participant’s property due
to casualty or (iii) other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant. The Board
may determine that a severe financial hardship exists only if the distribution
is necessary in light of immediate and heavy financial needs of the Participant
which cannot be met from the other financial sources available to the
Participant and if disallowance of the accelerated distribution would result in
a severe financial hardship to the

3



--------------------------------------------------------------------------------



 



Participant. Amounts which are distributed under this provision will reduce the
Participant’s benefit.
8. MANNER OF ELECTION
     (a) General. From time to time, the Board may impose a mandatory deferral
of all or a portion of an Outside Director’s Fees, and such amount (if any) will
be automatically credited to the Common Stock Fund in his or her Retirement
Account. Any such mandatory deferral shall be established no later than the
December 31 preceding the first day of the Plan Year in which the services are
performed which relate to the Fees subject to the mandatory deferral, and shall
be irrevocable for such Plan Year. An Outside Director may elect to participate,
or increase his or her participation in the Plan if a mandatory deferral
applies, by delivering to Corporate Human Resources an Election on a form
prescribed by Corporate Human Resources, electing the timing and form of
distribution, and setting forth the manner in which such Deferred Fees shall be
invested in accordance with Section 6 hereof. A Participant’s Election must be
filed at such time as designated by the Board, but in no event later than the
December 31 preceding the first day of the Plan Year in which the services are
performed which relate to the Fees being deferred. A Participant may submit a
new Election with respect to Fees earned in a subsequent Plan Year by filing a
new Election no later than the December 31 preceding the first day of the Plan
Year in which the services are performed which relate to the Fees subject to the
new Election. An effective Election may not be revoked or modified after the
December 31 preceding the first Plan Year in which services are performed which
relate to the Fees subject to such Election. During a Plan Year, an Election
shall be irrevocable, and the deferral percentage or amount elected by the
Participant thereunder shall not be increased or decreased. If an Election has
not been made with respect to Fees to be earned in any Plan Year, the
Participant shall be deemed to have elected not to have Deferred Fees credited
to his or her Account for such Plan Year with respect to Fees earned during such
Plan Year.
     (b) New Participants. Notwithstanding subsections (a) above, in the case of
a Participant who first becomes an Outside Director during a Plan Year, an
election to defer Fees may be made within 30 days after the date he or she
becomes an Outside Director, provided that the Outside Director has not
previously become eligible to participate in any other nonqualified account
balance plan maintained by the Company (as defined in Treasury
Regulation Section 1.409A-1(c)(2)(i)(A)), with respect to Fees paid for services
to be performed subsequent to the Election, which shall be irrevocable during
such initial year of participation. With respect to Fees which are earned based
upon a specified period, such initial Election shall apply only to the portion
of such Fees equal to the total amount of Fees for the period multiplied by the
ratio of the number of days remaining in the period after the Election over the
total number of days in the period.
     (c) Investment Alternatives — Existing Balances. A Participant may elect to
change an existing selection as to the investment alternatives in effect with
respect to an existing Retirement Account (in increments prescribed by the Board
or the Company) as often, and with such restrictions, as determined by the Board
or by the Company.
     (d) Change of Beneficiary. A Participant may, at any time, elect to change
the designation of a Beneficiary in accordance with Section 10 hereof.

4



--------------------------------------------------------------------------------



 



9. DISTRIBUTION
     (a) Retirement Account. At the time that a Participant makes an Election to
defer Fees, he or she shall select the time and method for the distribution of
the balance of those Deferred Fees, including earnings on such amounts. A
Participant’s Retirement Account will be paid upon his or her Termination,
unless he or she elects at the time of deferral to have such amounts paid upon
attainment of age 72, if later than Termination. Upon Termination, the balance
of the Participant’s Account shall be distributed to the Participant according
to the pay-out method or methods selected by the Participant in his or her
Elections, payable beginning with the January 31 following the date on which
Termination occurs or, if later and elected by the Participant, the January 31
following the date the Participant attains age 72. A Participant may elect to
receive his account distribution as a lump sum or in substantially equal annual
installments over a set period up to 20 years, or according to any
mathematically derivable formula which is acceptable to the Company.
     (b) Change of Distribution of Retirement Account. A Participant will be
allowed to change the Election as to the distribution of his or her Retirement
Account in accordance with rules established by the Board by making a subsequent
Election. If a Participant makes a subsequent Election, then (a) such election
shall not take effect until 12 months after the date on which such election is
made, and submitted to the Board; (b) the first payment with respect to which
such election is made shall be deferred for a period of 5 years from the date
such payment would otherwise have been made; (c) any election related to a
payment that was otherwise to be made at a specified time may not be made less
than 12 months prior to the date of the first scheduled payment; and (d) with
respect to a change in payment form, such change may not impermissibly
accelerate the time or schedule of any payment under the Plan, except as
provided in regulations promulgated by the Secretary of Treasury. For purposes
of applying the provisions of this Section 9(c) to a Participant’s Retirement
Account, installment payments shall be considered a single payment for purposes
of applying these subsequent election rules.
10. DEATH
     In the event of the Participant’s death, the Company shall pay all amounts
in such Participant’s Account to the Participant’s Beneficiary in accordance
with a Participant’s Election for such amounts. A Participant may elect to have
such amounts paid in a single lump sum no later than 30 days after the month in
which the Participant’s death occurs, in which case neither the Participant nor
a Beneficiary shall have a right to designate the taxable year of the payment.
Any election to have such amounts paid in a lump sum, or to change an election
to have benefits on the Participant’s death follow his or her original election,
shall not be effective until the date which is 12 months after the date on which
the election is made.
     A Participant may designate one or more persons (including a trust) to whom
or to which payments are to be made if the Participant dies before receiving
distribution of all amounts due under the Plan. A Participant may, at any time,
elect to change the designation of a Beneficiary. A designation of Beneficiary
will be effective only after the signed designation of Beneficiary is filed with
the Board or its designee while the Participant is alive and will cancel all
designations of Beneficiary signed and filed earlier. If the Participant fails
to designate a Beneficiary as provided

5



--------------------------------------------------------------------------------



 



above or if all of a Participant’s Beneficiaries predecease him or her and he or
she fails to designate a new Beneficiary, the remaining unpaid amounts shall be
paid to the estate of such Participant.
11. UNSECURED GENERAL CREDITOR STATUS OF OUTSIDE DIRECTOR
     The payments to Participants and their Beneficiaries hereunder shall be
made from the general corporate assets of the Company. No person shall have any
interest in any such assets by virtue of the provisions of this Plan. The
Company’s obligation hereunder shall be an unfunded and unsecured promise to pay
money in the future. To the extent that any person acquires a right to receive
payments from the Company under the provisions hereof, such right shall be no
greater than the right of any unsecured general creditor of the Company; no such
person shall have nor acquire any legal or equitable right, interest or claim in
or to any property or assets of the Company. Any accounts maintained under this
Plan shall be hypothetical in nature and shall be maintained for bookkeeping
purposes only. Neither the Plan nor any account shall hold any actual funds or
assets.
12. INALIENABILITY OF BENEFITS
     The interests of the Participants and their Beneficiaries under the Plan
may not in any way be voluntarily or involuntarily transferred, alienated or
assigned, nor subject to attachment, execution, garnishment or other such
equitable or legal process. A Participant or Beneficiary cannot waive the
provisions of this Section 12.
13. GOVERNING LAW
     The provisions of this plan shall be interpreted and construed in
accordance with the laws of the State of Missouri, except to the extent
preempted by Federal law.
14. AMENDMENTS
     The Company may amend, alter or terminate this Plan at any time by
resolution of the Board. A termination of the Plan must comply with the
restrictions or requirements applicable under Code Section 409A and the
regulations promulgated thereunder.
          IN WITNESS WHEREOF, this amendment and restatement of the Plan is
executed this 11th day of December, 2008.

            ARCH COAL, INC.
      By:   /s/ Sheila B. Feldman       Title:  Vice President; Human Resources
           

6